FILED
                               NOT FOR PUBLICATION                          MAR 25 2011

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



HECTOR OVIDIO PEREZ; et al.,                      No. 07-71762

                Petitioners,                      Agency Nos. A070-916-975
                                                              A095-186-031
  v.                                                          A072-403-940

ERIC H. HOLDER, Jr., Attorney General,            MEMORANDUM *

                Respondent.



                       On Petition for Review of an Order of the
                            Board of Immigration Affairs

                               Submitted March 18, 2011 **
                                San Francisco, California

Before: WALLACE, NOONAN, and CLIFTON, Circuit Judges.

       Lead petitioner Hector Ovidio Perez and derivative petitioners Maria del

Rosario Ramirez and Waldemar Perez Vasquez petition for review of decisions of

the Board of Immigration Appeals denying their application for asylum,



            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal and protection under the Convention Against Torture.

Petitioners also seek review of the BIA’s decision denying a motion to reopen

based on a claim of ineffective assistance of counsel. We deny the petition for

review.

      The BIA’s decision to deny asylum, withholding of removal and protection

under the Convention Against Torture must be upheld if “supported by reasonable,

substantial, and probative evidence on the record considered as a whole.” Molina-

Estrada v. INS, 293 F.3d 1089, 1093 (9th Cir. 2002). The BIA’s decision not to

reopen the application is reviewed for abuse of discretion. INS v. Doherty, 502

U.S. 314, 323-24 (1992).

      Perez did not have personal contact with the guerrillas by whom he claims

he was persecuted. He presented no evidence to establish the guerrillas’ motives

for wanting to harm him. An imputed political opinion must be proven through

facts in evidence that show the persecutor’s motives. See Navas v. INS, 217 F.3d

646, 657 (9th Cir. 2000) (applicant must present “some evidence, direct or

circumstantial” that the acts of persecution were motivated by one of the protected

grounds) (quoting INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992); see also

Sangha v. INS, 103 F.3d 1482, 1487 (9th Cir. 1997) (“The petitioner must prove

something more than violence plus a disparity of views”). Perez’s membership in


                                          2
the Guatemalan civil patrol and his ranking as the patrol’s commissioner do not

suffice to show an imputed political opinion. Arriaga-Barreinetos, 937 F.2d 411,

414 (9th Cir. 1991) (mandatory service in the Guatemalan military did not

demonstrate imputed political opinion). Additionally, since Perez failed to

produce any evidence to show that he would likely be tortured by, or through the

acquiescence of the Guatemalan government, he is ineligible for protection under

the Convention Against Torture. See Zheng v. Ashcroft, 332 F.3d 1186, 1194 (9th

Cir. 2003) (holding that to qualify for protection under the convention against

torture, an alien must show that he will more likely than not be tortured in his

home country if removed).

      Finally, the failure of Perez’s attorney to inform him of derivative petitioner

Ramirez’s receipt of Temporary Protected Status had no bearing on Perez’s

application for asylum, withholding of removal and protection under the

Convention Against Torture. See Ray v. Gonzalez, 439 F.3d 582, 588 (9th Cir.

2006). The attorney’s error also did not prejudice Ramirez, who, in receipt of her

new status, was no longer deportable. See 8 CFR §1244.10(f)(2)(i).

      PETITION DENIED.




                                          3